            Case 1:20-cv-00112-GSK Document 8              Filed 05/29/20      Page 1 of 2



              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:
________________________________________________
                                                               )
SEA SHEPHERD NEW ZELAND, ET AL.,                               )
                                                               )
       Plaintiff,                                              )
                                                               )
       v.                                                      )       Court No. 20-00112
                                                               )
UNITED STATES, ET AL.,                                         )
                                                               )
       Defendant.                                              )
                                                               )

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned, Stephen C. Tosini, hereby enters an appearance as

the principal attorney of record for all defendants in this action and requests that all papers in

connection with action be served at the address below.

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       JEANNE E. DAVIDSON
                                                       Director

                                                       /s/ PATRICIA M. McCARTHY
                                                       Assistant Director
        Case 1:20-cv-00112-GSK Document 8   Filed 05/29/20   Page 2 of 2



                                        /s/ STEPHEN C. TOSINI
                                        Senior Trial Counsel
                                        Department of Justice
                                        Civil Division
                                        Commercial Litigation Branch
                                        P.O. Box 480
                                        Ben Franklin Station
                                        Washington, D.C. 20044
                                        Tel.: (202) 616-5196
                                        stephen.tosini@usdoj.gov

May 29, 2020                            Attorneys for Defendant




                                    2
